NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                          2022 IL App (3d) 190152-U

                                  Order filed March 17, 2022
      ____________________________________________________________________________

                                                     IN THE

                                     APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                      2022

      THE PEOPLE OF THE STATE OF                         )       Appeal from the Circuit Court
      ILLINOIS,                                          )       of the 10th Judicial Circuit,
                                                         )       Peoria County, Illinois,
              Plaintiff-Appellee,                        )
                                                         )       Appeal No. 3-19-0152
              v.                                         )       Circuit No. 18-CF-83
                                                         )
      JARVIS D. LOGAN,                                   )       Honorable
                                                         )       Kevin W. Lyons,
              Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE HAUPTMAN delivered the judgment of the court.
            Justices Holdridge and Lytton concurred in the judgment.
      ____________________________________________________________________________

                                                   ORDER

¶1          Held: Defendant’s convictions are affirmed, where the circuit court properly denied
                  defendant’s pretrial motion to suppress and properly instructed and/or
                  admonished the prospective jurors. Further, defendant did not receive ineffective
                  assistance of counsel.

¶2          Following a jury trial, defendant was convicted of two counts of aggravated discharge of

     a firearm and one count of unlawful possession of a weapon by a felon. On appeal, defendant

     raises claims related to the denial of his pretrial motion to suppress, the instructions and/or

     admonishments given to the jurors, and ineffective assistance of counsel.
¶3                                             I. BACKGROUND

¶4           On February 27, 2018, the State charged defendant by indictment with two counts of

     aggravated discharge of a firearm pursuant to section 24-1.2(a)(2) of the Criminal Code of 2012

     (Code) (720 ILCS 5/24-1.2(a)(2) (West 2018)) (counts 1 and 2) and one count of unlawful

     possession of a weapon by a felon (UPWF) (id. § 24-1.1(a)) (count 3). The charges arose

     following a January 28, 2018, incident, wherein officers responded to the 1800 block of Indiana

     Avenue in Peoria, Illinois, due to a ShotSpotter1 alert of approximately 13 shots fired. On the

     day of the incident, 15-year-old Breyon Toles, an eyewitness to the shooting, indicated to an

     officer that “Sammie’s dad” was one of the shooters.

¶5           On September 6, 2018, the State tendered discovery of an investigative report authored

     by State’s Attorney investigator Michael Hirsch. The report concerned the September 4, 2018,

     pretrial interview of Toles, which occurred at Limestone High School. The report indicated that:

                     “[d]uring the pre-trial meeting with Toles ASA Warner presented the attached

             picture of [defendant] to Toles. At that time we asked [Toles] if that was Sammie’s Dad.

             Toles said that is not Sammie’s Dad but that was one of the shooter [sic] on the day he

             witnessed the shooting in the east bluff. [Toles] stated there was [sic] two shooters and

             this picture was one of the individuals who was shooting.”

¶6           On September 7, 2018, defendant filed a motion to suppress Toles’s out-of-court

     identification of defendant. Defendant argued the presentation of a single picture of defendant to

     Toles was suggestive, tainting the identification process, such that the identification was

     unreliable and improper.




             1
             ShotSpotter is a system of sensors that detects and triangulates the position of gunshots
     throughout the City of Peoria.
                                                         2
¶7          On November 1, 2018, the circuit court conducted a hearing on defendant’s motion to

     suppress. At the hearing, Hirsch testified that in his capacity as an investigator for the Peoria

     County State’s Attorney’s Office, he, along with Assistant State’s Attorney Matt Warner

     (prosecutor), met with Toles at Limestone High School in early September 2018. Hirsch and the

     prosecutor hoped to find out from Toles whether Sammie’s dad was the shooter. Hirsch, the

     prosecutor, Toles, and the school principal, Mr. Robinson, were present during the interview.

     Hirsch testified that the prosecutor placed a photograph of defendant in front of Toles and asked

     if the individual depicted was Sammie’s dad. On cross-examination by the State, Hirsch testified

     that Toles responded to the prosecutor’s inquiry by stating, “[n]o, but that was one of the

     shooters.” The circuit court denied defendant’s motion to suppress by determining that what

     occurred at the high school was a pretrial interview, rather than an impermissible showup as

     defense counsel suggested. The court found that the prosecutor was merely doing some pretrial

     detective work, “cleaning up his case.”

¶8          Prior to trial, the parties stipulated that defendant had a prior felony conviction in Peoria

     County case No. 13-CF-22, a condition precedent to the UPWF charge. The parties agreed that

     the jury would not hear the specifics of defendant’s prior felony conviction or that the felony was

     forcible in nature. Additionally, defense counsel renewed his objection to Toles’s pretrial

     identification of defendant.

¶9          Defendant’s jury trial began on January 8, 2019. During voir dire, the court instructed a

     group of 12 prospective jurors pursuant to Illinois Supreme Court Rule 431(b) as follows:

                    “THE COURT: Okay. The law requires that I ask and get an individual response

            for four questions that I package into one question, so I will read that to you, and then I




                                                       3
              will go down the list that I just went down and asked you your name that do you accept

              and understand this principle.

                      And the question is this, Do each of you accept and understand the following four

              principles:

                      One, a Defendant is not required to offer any evidence in his own behalf;

                      Two, a Defendant cannot be convicted of a charge unless proven guilty beyond a

              reasonable doubt;

                      Three, a Defendant that chooses to not testify is not to have that used against him

              in any way;

                      And, four, a Defendant is presumed to be innocent of the charges against him.

                      Because I’m required to have an individual response, do you accept and

              understand those four principles, Ms. Ma?” Ill. S. Ct. R. 431(b) (eff. July 1, 2012).

¶ 10          Following the court’s inquiry, all twelve prospective jurors individually responded, “I

       accept.” Ten of the twelve prospective jurors were selected to serve on the jury.

¶ 11          During the evidentiary portion of the trial, City of Peoria police officer Karly Glore

       testified that on January 28, 2018, at approximately 12:40 p.m., Glore received a ShotSpotter

       alert, indicating that 13 rounds had been fired near the 1800 block of Indiana Avenue. Glore

       responded to the location and discovered shell casings in between two homes located at 701 and

       705 East Behrends Avenue.

¶ 12          City of Peoria police officer Paul Tuttle testified that he was dispatched to the

       intersection of Nebraska Avenue and Maryland Avenue on January 28, 2018, to take

       photographs of a damaged gray Jeep. Afterward, Tuttle responded to 701 East Behrends Avenue,




                                                        4
       where he photographed 13 shell casings. 2 The shell casings came from two different caliber

       firearms.

¶ 13           Demarco Brown testified that on January 28, 2018, at approximately 12:40 p.m., he was

       driving his gray Jeep Patriot on Glen Oak Avenue. Brown turned onto Indiana Avenue, and as he

       looked to his right, he saw defendant riding a bicycle up Behrends Avenue, toward Brown’s

       vehicle. Brown was previously acquainted with defendant through a cousin. Brown stopped at

       the stop sign at the corner of Indiana Avenue and Nebraska Avenue. At this time, Brown turned

       around and saw defendant, now off his bicycle, standing in front of a brown porch attached to the

       back of a house. Defendant began firing gunshots toward Brown and/or Brown’s vehicle. Brown

       could not see if another shooter was with defendant. Brown ducked down to make sure he wasn’t

       hit. Then, he proceeded to his aunt’s house and called the police. 3 On the same day, Brown

       identified defendant in a photo lineup as the person who fired the shots at him. 4

¶ 14           On cross-examination, Brown indicated that he viewed defendant, along with “a lot of

       people on the porch that I seen when I rolled by.” Brown viewed defendant out of the passenger

       window of his vehicle while traveling at approximately 25 miles per hour. Brown’s vehicle had

       tinted windows. Brown testified that he was at the stop sign when he looked back and viewed

       defendant shooting. Brown denied telling officers on the day of the shooting that he viewed




               2
                 People’s exhibit Nos. 4-20, which generally depicted the scene and the location of the 13 shell
       casings that were recovered, were admitted into evidence and published without objection. People’s
       exhibit No. 21, the shell casings, was also admitted into evidence.
               3
                 People’s exhibit Nos. 1-3, which depicted bullet holes and/or damage to Brown’s vehicle, were
       admitted into evidence without objection.
               4
                 City of Peoria detective Andrew Smith testified that he presented a photo lineup to Brown on
       January 28, 2018. The administration of the photo lineup, wherein Brown identified defendant as the
       shooter, was both audio and video recorded. People’s exhibit Nos. 22-24, representing the Peoria Police
       Department lineup and photo spread advisory form, the photo lineup shown to Brown, and the video
       recording of the administration of the photo lineup, were admitted into evidence and published to the jury
       without objection.
                                                           5
       defendant out of the side view mirror, rather than out of the passenger window. Brown stated that

       defendant was wearing a black Nike hat, a black hoodie with a tie-dye design on the front, a pair

       of jeans, and a pair of white Air Force 1 shoes.

¶ 15          Breyon Toles, then 16 years old, testified he lived on the corner of Behrends Avenue and

       Indiana Avenue on the date in question. At the time of the shooting, Toles was outside playing

       basketball with his little brother. Toles testified that two males pulled up on bicycles and began

       shooting at a gray car. The males were firing shots toward Nebraska Avenue. When the shooting

       began, Toles grabbed his little brother and ran into the house.

¶ 16          Toles identified defendant as one of the shooters. Toles did not know defendant before

       the shooting. Toles did not know the other shooter by name, but recognized him as the father of a

       boy, Sammie, that his little brother played with. Toles testified that Sammie’s dad lived on

       Behrends Avenue and that his little brother would sometimes go to the home to play with

       Sammie. Toles identified the house where Sammie’s dad resided. 5

¶ 17          On cross-examination, Toles testified that he was playing basketball on the side of his

       house that faced Behrends Avenue. Toles viewed two men riding bicycles toward him up

       Behrends Avenue. The men jumped off their bikes in between two houses and began shooting

       toward a gray car. Toles stated that the gray car did not come down Indiana Avenue but was

       instead traveling through an unspecified alley. Toles testified that defendant was wearing a blue

       jacket that was not multicolored or tie-dyed. Sammie’s dad wore a black or brown jacket. Toles

       stated that members of the State’s Attorney’s Office came to his school in July or August 2018,

       and showed him two pictures. The pictures depicted two black males. Toles stated that he was




              5
               People’s exhibit No. 25, a photograph of the home where Sammie and his father stayed, was
       admitted into evidence.
                                                          6
       asked whether the persons depicted in the pictures looked familiar, not whether the pictures

       depicted Sammie’s dad.

¶ 18           City of Peoria police officer Brock Lavin testified that he located defendant at a residence

       on 713 East Behrends Avenue on February 6, 2018. Lavin identified People’s exhibit No. 25, the

       home where Sammie’s dad was alleged to have lived, as the residence where he arrested

       defendant. Lavin knew that defendant’s brother also lived at the residence. At the conclusion of

       the State’s case, the parties stipulated that on January 28, 2018, defendant was convicted of a

       felony in Illinois.

¶ 19           Two witnesses were presented on behalf of the defense. First, City of Peoria police

       officer Clinton Rezac testified that he interviewed the victim, Demarco Brown, on the day of the

       shooting. At that time, Brown indicated that he viewed the shooter from the mirror affixed to the

       front passenger door. Second, State’s Attorney investigator Michael Hirsch gave testimony that

       was substantially similar to that offered during the pretrial suppression hearing regarding Toles’s

       pretrial interview.

¶ 20           Five hours into deliberations, the jury sent a note stating: “[y]our Honor, we, the jury,

       cannot reach a unanimous decision at this time.” Based on this note, defense counsel

       recommended that the court give a Prim instruction, and the State agreed. See People v. Prim, 53

       Ill. 2d 62 (1972). The jury returned to the courtroom, where the court stated as follows: “[f]olks,

       I’m going to read you an added instruction that I’d like you to consider, and I’ll send you back to

       deliberate until 5:00, and we’ll see how it goes then.” The court recited Illinois Pattern Jury

       Instruction No. 26.07, the deadlocked jury supplemental instruction, otherwise known as a Prim

       instruction, to the jury. Illinois Pattern Jury Instructions, Criminal, No. 26.07 (approved

       December 8, 2011) (hereinafter IPI Criminal No. 26.07). The court added, “[s]o I’m encouraging



                                                         7
       you to reach a verdict, and I’ll send you back, and we’ll see you back at 5:00. If you don’t have

       something by then, we’ll move on to a different path and be back tomorrow.”

¶ 21          Shortly thereafter, the jury returned guilty verdicts on all three counts. 6 On February 13,

       2019, defendant filed a motion for a new trial, arguing, in part, that the court erred by not

       suppressing the “improperly suggestive identification” by Toles. During defendant’s sentencing

       hearing, the circuit court denied defendant’s motion for a new trial. The court sentenced

       defendant to concurrent terms of 8 years’ imprisonment on counts 1 and 2 and a concurrent 11-

       year term on count 3. Defendant appeals.

¶ 22                                                 II. ANALYSIS

¶ 23                               A. Motion to Suppress Identification Testimony

¶ 24          Defendant opens his appeal by arguing that Toles’s pretrial identification and in-court

       identification of defendant should not have been admitted at trial, where the identification “was

       obtained through suggestive identification procedures.” For this reason, defendant asserts that the

       circuit court erred in denying his pretrial motion to suppress. The State asserts that Toles’s

       identification constituted reliable, admissible, evidence at trial, where the identification was

       supported by his own independent recollection.

¶ 25          The circuit court’s ruling on a motion to suppress is subject to a two-part standard of

       review. People v. Luedemann, 222 Ill. 2d 530, 542 (2006). The circuit court’s factual findings

       will not be reversed unless they are against the manifest weight of the evidence, however, we

       review de novo the court’s ultimate legal ruling on whether suppression is warranted. Id.

¶ 26          We recognize that in some cases, the pretrial identification procedure utilized by law

       enforcement may be so improperly suggestive that it creates a substantial likelihood of


              6
                  The exact timing of the jury verdict following the Prim instruction is unknown.


                                                             8
       misidentification, resulting in a denial of due process. People v. Blumenshine, 42 Ill. 2d 508,

       511-13 (1969); see People v. McTush, 81 Ill. 2d 513 (1980); Perry v. New Hampshire, 132 S. Ct.

       716, 724-25 (2012). It is defendant’s burden to establish the pretrial identification was

       impermissibly suggestive. However, even if accomplished, the State may overcome this obstacle

       through clear and convincing evidence that the witness identified defendant solely on the basis of

       his memory of the crime. McTush, 81 Ill. 2d at 520; People v. Enis, 163 Ill. 2d 367, 398 (1994).

       When determining whether the pretrial identification procedure was impermissibly suggestive,

       reviewing courts look to the totality of the circumstances, and may consider both the evidence

       presented at the suppression hearing and at trial. People v. Corral, 2019 IL App (1st) 171501,

       ¶ 95.

¶ 27           Both during the hearing on the motion to suppress and at trial, Hirsch provided that

       during the pretrial interview at the high school, the prosecutor placed a single photograph of

       defendant in front of Toles. The prosecutor asked if the individual depicted was Sammie’s dad.

       Toles responded, “[n]o, but that was one of the shooters.” Toles testified at trial that members of

       the State’s Attorney’s Office showed him two separate pictures during this pretrial interview.

       Toles further testified that he was asked whether the persons depicted looked familiar, not

       whether the pictures depicted Sammie’s dad.

¶ 28           Under either set of facts, we, like the circuit court, are skeptical that anything resembling

       a formal identification procedure took place during Toles’s pretrial interview. The circuit court

       factually determined that it did not appear the prosecutor had conducted anything resembling a

       formal showup. Instead, the court found the prosecutor was merely “cleaning up his case.” We

       agree. Based on these facts, it does not appear the prosecutor intended to conduct anything

       resembling a formal law enforcement showup. Prior to the interview, the prosecutor was



                                                         9
       apparently unaware of the existence of a second shooter and mistakenly thought that defendant

       was the individual Toles had previously described on the afternoon of the shooting as Sammie’s

       dad. As such, the prosecutor appears to have inadvertently stumbled into Toles’s identification of

       defendant. Ultimately, we cannot say the court’s determination that no showup occurred was

       against the manifest weight of the evidence. However, even if we were to hold that this

       prosecutor possessed some nefarious intent regarding this identification, Toles’s identification

       testimony was independently reliable and consequently admissible against defendant at trial. See

       Enis, 163 Ill. 2d at 398.

¶ 29          In determining whether an identification has an independent origin, courts may consider:

       “(1) the opportunity of the witness to view the assailant at the time of the crime; (2) the witness’

       degree of attention; (3) the accuracy of the witness’ prior description of the offender; (4) the

       level of certainty demonstrated by the witness at the suggestive confrontation; and (5) the length

       of time between the offense and the suggestive confrontation.” People v. Brooks, 187 Ill. 2d 91,

       129-30 (1999); see Illinois Pattern Jury Instructions, Criminal, No. 3.15 (approved July 18, 2014)

       (hereinafter IPI Criminal No. 3.15). Here, Toles viewed defendant, whom he had never met

       before, and Sammie’s dad, with whom Toles was previously acquainted, riding their bicycles up

       Behrends Avenue. Toles witnessed these two individuals fire shots at a gray car. The exhibits

       contained in this record appear to document that Toles’s yard was directly across the street from

       where the shooting occurred. It was broad daylight, and the defendants were not wearing masks.

       Toles described what the shooters wore in detail. Toles did not hesitate to identify defendant as

       the shooter at trial or during his pretrial interview. Ultimately, Toles described the shooting

       without hesitation and exhibited a strong command of the events that transpired. Moreover,




                                                        10
       Toles’s identification of defendant as one of the shooters was independently corroborated by

       Brown.

¶ 30            Thus, we find sufficient circumstances existed to conclude that the identification

       testimony provided by Toles was independently reliable and was consequently admissible

       against defendant at trial. We affirm the denial of defendant’s motion to suppress.

¶ 31                           B. Failure to Instruct the Jury Pursuant to IPI Criminal No 3.15

¶ 32            Defendant argues he is entitled to a new trial because the circuit court erroneously failed

       to instruct the jury pursuant to IPI Criminal No. 3.15, where the State’s case turned solely on the

       identification testimony of two eyewitnesses. Defendant acknowledges that his failure to raise

       this jury instruction issue in the circuit court results in forfeiture of the issue on appeal but argues

       he has met his burden of establishing plain error.

¶ 33            Our supreme court instructs that a criminal defendant generally forfeits review of any

       putative jury instruction error by failing to object, offer an alternative instruction, or raise the

       matter in a posttrial motion. People v. Herron, 215 Ill. 2d 167, 175 (2005). However, substantial

       defects in jury instructions in criminal cases are not waived, where grave error exists in cases so

       factually close that considerations of fundamental fairness require that the jury be properly

       instructed. See Ill. S. Ct. R. 451(c) (eff. Apr. 8, 2013); People v. Piatkowski, 225 Ill. 2d 551, 564

       (2007) (providing that Rule 451(c) is coextensive with the plain error clause of Illinois Supreme

       Court Rule 615(a)).

¶ 34            The plain error doctrine allows reviewing courts to consider unpreserved errors, where

       “(1) a clear or obvious error occured [sic] and the evidence is so closely balanced that the error

       alone threatened to tip the scales of justice against the defendant, regardless of the seriousness of

       the error, or (2) a clear or obvious error occured [sic] and that error is so serious that it affected



                                                          11
       the fairness of the defendant’s trial and challenged the integrity of the judicial process, regardless

       of the closeness of the evidence.” Id. at 565. Accordingly, we turn to the above-mentioned test to

       determine whether the court committed clear or obvious error by failing to instruct the jury

       pursuant to IPI Criminal No. 3.15.

¶ 35           IPI Criminal No. 3.15 expressly draws the jury’s attention to the five factors it must

       potentially consider when weighing the identification testimony of a witness, including the

       opportunity the witness had to view the offender at the time of the offense, the witness’s degree

       of attention, the witness’s earlier description of the offender, the witness’s level of certainty, and

       the length of time between the offense and the identification.

¶ 36           The Committee Note that accompanies IPI Criminal No. 3.15 states that the court should

       “[g]ive this instruction when identification is an issue” and further instructs that “[t]he jury

       should be instructed on only the factors with any support in the evidence.” Based on this

       Committee Note, defendant asserts that the court was required to instruct the jury pursuant to IPI

       Criminal No. 3.15. We disagree.

¶ 37           Generally, the circuit court is under no obligation to give jury instructions not requested

       by the parties. People v. Alexander, 408 Ill. App. 3d 994, 1001 (2011). For instance, in People v.

       Lewis, 165 Ill. 2d 305, 354-55 (1995), our supreme court rejected the defendant’s assertion that

       the circuit court was required to instruct the jury on the factors enumerated in IPI Criminal No.

       3.15.7 The Lewis court analyzed the language of Illinois Supreme Court Rule 451(a), which

       provides that:




               7
                We note that the Committee Note stating, “[g]ive this instruction when identification is an
       issue,” was added to IPI Criminal No. 3.15 in July 2017.
                                                           12
                      “[w]henever Illinois Pattern Jury Instructions, Criminal contains an instruction

              applicable in a criminal case, giving due consideration to the facts and the governing law,

              and the court determines that the jury should be instructed on the subject, the IPI

              Criminal instruction shall be used, unless the court determines that it does not accurately

              state the law.” Ill. S. Ct. R. 451(a) (eff. Apr. 8, 2013).

       The Lewis court held that the language of Rule 451(a) does not mandate giving an instruction

       merely because one exists on defendant’s theory of the case. Lewis, 165 Ill. 2d at 355. Rather,

       “whether to give an instruction remains a matter for the court’s determination.” Id.

¶ 38          Furthermore, as discussed above, it is the party’s burden to present a specific jury

       instruction to the court. People v. Wright, 2017 IL 119561, ¶ 88 (citing People v. Turner, 128 Ill.

       2d 540, 562 (1989)). The erroneous omission of a jury instruction rises to the level of plain error

       only when the omission creates a serious risk that the jurors incorrectly convicted the defendant

       because they did not understand the applicable law. People v. Sargent, 239 Ill. 2d 166, 191

       (2010); People v. Hopp, 209 Ill. 2d 1, 12 (2004). As such, our supreme court instructs that to

       ensure a fair trial, courts are generally only required to sua sponte offer instructions related to the

       elements of the crime charged, the presumption of innocence, and the burden of proof. Wright,

       2017 IL 119561, ¶ 88.

¶ 39          Here, there is no question that the jury was instructed on the elements of the crime

       charged, defendant’s presumption of innocence, and the State’s burden of proof. It is further

       uncontested that the jury was instructed pursuant to Illinois Pattern Jury Instructions, Criminal

       No. 1.02 (approved December 8, 2011) (hereinafter IPI Criminal No. 1.02), that:

                      “[o]nly you are the judges of the believability of the witnesses and of the weight

              to be given to the testimony of each of them. In considering the testimony of any witness,


                                                         13
              you may take into account his ability and opportunity to observe, [his age,] his memory,

              his manner while testifying, any interest, bias, or prejudice he may have, and the

              reasonableness of his testimony considered in the light of all the evidence in the case.”

¶ 40          As such, the court provided the jury with similar principles regarding the jury’s role in

       assessing the witnesses’ credibility, along with various criteria that they may consider when

       making this assessment. Therefore, because the court was under no obligation to give an

       instruction not tendered by the parties, and because instructions were given on the credibility of

       witnesses in general, the presumption of innocence, and the applicable burden of proof,

       defendant received a fair trial. See People v. Kubat, 94 Ill. 2d 437, 475 (1983). Thus, we hold

       that defendant fails to establish plain error where no error occurred.

¶ 41          Defendant also alleges trial counsel rendered deficient performance when he failed to

       tender IPI Criminal No. 3.15 for the court’s consideration. To demonstrate ineffective assistance

       of counsel on appeal, a defendant must show that (1) counsel’s performance was deficient in that

       it fell below an objective standard of reasonableness; and (2) that there is a reasonable

       probability that, but for counsel’s errors, the result of the proceeding would have been different.

       People v. Manning, 241 Ill. 2d 319, 326 (2011); Strickland v. Washington, 466 U.S. 668, 688,

       694 (1984).

¶ 42          Here, defendant cannot make the requisite showing that there is a reasonable probability

       that the result of the proceeding would have been different had the jury been instructed pursuant

       to IPI Criminal No. 3.15. Again, viewing this record in totality, it is clear this jury was not

       deprived of any essential guidance. See People v. Parks, 65 Ill. 2d 132, 138 (1976). The jury was

       instructed concerning its role in assessing the witnesses’ credibility and the various criteria that

       they may consider when making this assessment. Accordingly, we cannot say the jury would



                                                        14
       likely have returned not guilty verdicts simply because the jury received additional instructions

       concerning weighing witness testimony.

¶ 43                           C. Alleged Coercion Pertaining to the Jury Verdict

¶ 44          Next, defendant alleges the circuit court’s response to a question posed by the jury during

       deliberations was coercive, resulting in prejudice to defendant. Here, the record reflects that

       approximately five hours into deliberation, the jury sent out a note stating, “[y]our Honor, we,

       the jury, cannot reach a unanimous decision at this time.” Based on this note, defense counsel

       recommended that the court give a Prim instruction, and the State agreed. See Prim 53 Ill. 2d 62.

       When the jury returned to the courtroom, and the court stated, “[f]olks, I’m going to read you an

       added instruction that I’d like you to consider, and I’ll send you back to deliberate until 5:00, and

       we’ll see how it goes then.” The court then recited IPI Criminal No. 26.07, the deadlocked jury

       supplemental instruction, otherwise known as a Prim instruction. After properly reciting the

       instruction, the court added, “[s]o I’m encouraging you to reach a verdict, and I’ll send you back,

       and we’ll see you back at 5:00. If you don’t have something by then, we’ll move on to a different

       path and be back tomorrow.”

¶ 45          To narrow the issue on appeal, defendant concedes the jury was properly advised

       pursuant to IPI Criminal No. 26.07. Defendant instead takes issue with the fact that the court

       allegedly encouraged the jury to reach a verdict following the instruction. Defendant

       acknowledges his forfeiture of the issue, owing to his failure to object at trial, and requests plain

       error review. The State argues no clear or obvious error occurred here, where under the totality

       of the circumstances, the court’s comment was not coercive.

¶ 46          Turning to the relevant caselaw, “the trial court has broad discretion when responding to

       a jury that claims to be deadlocked, although any response should be clear, simple, and not



                                                        15
       coercive.” People v. McLaurin, 235 Ill. 2d 478, 491 (2009). A trial court’s comments are

       considered coercive if the comments convey to the jurors that they must arrive at a verdict and

       do not leave open the option of returning no verdict if they are unable to reach a consensus.

       People v. Wilcox, 407 Ill. App. 3d 151, 164-65 (2010). In Prim, our supreme court addressed the

       issue of what, if anything, a trial judge should do when a jury indicates that it may be deadlocked

       and unable to reach a verdict. Prim, 53 Ill. 2d at 74. Citing concerns that those voting in the

       minority could conceivably feel a coercive influence when seeking guidance from the court, the

       Prim court developed a model instruction with the purpose of mitigating these coercive effects.

       Id. at 75-76. When reviewing the propriety of the court’s statements to the jury, the test is

       whether, under the totality of the circumstances, the court’s language coerced or interfered with

       the deliberations of the jury to defendant’s detriment. Wilcox, 407 Ill. App. 3d at 163; People v.

       Foster, 394 Ill. App. 3d 163, 166-67 (2009); see People v. Gregory, 184 Ill. App. 3d 676, 682

       (1989).

¶ 47             Viewing the totality of the circumstances in the instant case, the court did not convey to

       the jury that they must arrive at a verdict for several reasons. First, the court’s comment

       immediately followed a recitation of the Prim instruction, which properly advised the jury on

       how to deliberate and included that the jurors need not “surrender [their] honest conviction as to

       the weight or effect of evidence solely because of the opinion of your fellow jurors or for the

       mere purpose of returning a verdict.” As such, the jury was explicitly instructed that they were

       not to change their opinions for the sole purpose of returning a verdict. Second, though the court

       stated it was encouraging the jury to reach a verdict, the court left open the possibility that if the

       jury did not reach a verdict by the end of the day, “we’ll move on to a different path and be back

       tomorrow.” This comment cannot reasonably be interpreted as leaving the jury with no other



                                                          16
       option but to return a verdict by the end of the day. For these reasons, the record affirmatively

       rebuts defendant’s contention that this jury believed that being deadlocked was not an option.

       We hold that the court’s comments did not rise to the level of clear or obvious error here. Where

       no error occurred, defendant fails to establish plain error.

¶ 48                                  D. Rule 431(b)/Zehr Admonishments

¶ 49          Defendant argues the circuit court erred in admonishing the venire panel of prospective

       jurors pursuant to Illinois Supreme Court Rule 431(b) (eff. July 1, 2012) where, by grouping the

       four principles into a singular statement of law, the court failed to ensure the potential jurors

       understood and accepted the principles enumerated in the rule. Defendant concedes that the

       circuit court advised the jury as to all four required principles and asked whether the jurors

       accepted and understood the principles. However, defendant alleges error arose where the

       prospective jurors answered the court’s inquiry by individually answering, “I agree,” without

       indicating their understanding.

¶ 50          Defendant again acknowledges his forfeiture of the issue and asks this court to review his

       claim under plain error. Defendant further acknowledges that at the time of the filing of his brief,

       our supreme court had yet to issue its decision in People v. Birge, 2021 IL 125644, where the

       propriety of a circuit court’s reading of the four Rule 431(b) principles into a combined

       statement was at issue. The State contends that the Birge holding serves to extinguish

       defendant’s argument in the instant appeal. Our review of whether the circuit court committed

       clear and obvious error is de novo. Id. ¶ 24.

¶ 51          Rule 431(b) states as follows:

                      “The court shall ask each potential juror, individually or in a group, whether that

              juror understands and accepts the following principles: (1) that the defendant is presumed



                                                        17
              innocent of the charge(s) against him or her; (2) that before a defendant can be convicted

              the State must prove the defendant guilty beyond a reasonable doubt; (3) that the

              defendant is not required to offer any evidence on his or her own behalf; and (4) that if a

              defendant does not testify it cannot be held against him or her; however, no inquiry of a

              prospective juror shall be made into the defendant’s decision not to testify when the

              defendant objects.” Ill. S. Ct. R. 431(b) (eff. July 1, 2012).

                      The court’s method of inquiry shall provide each juror an opportunity to

              respond to specific questions concerning the principles set out in this section.”

¶ 52          Our supreme court recently clarified in Birge that a difference exits, for purposes of error,

       between the procedure utilized to convey the Rule 431(b) principles and a court’s omission of a

       principle and/or failure to ask if the prospective jurors understood and accepted all four

       principles. Birge, 2021 IL 125644, ¶ 36. The Birge court rejected the notion that the circuit

       court’s grouping of the Rule 431(b) principles in that case served to undermine the purpose of

       the rule or resulted in juror confusion. Id. ¶ 40. In so holding, our supreme court provided cogent

       guidance concerning the plain language and purpose of the rule. See Id. ¶¶ 25-41.

¶ 53          The Birge court pointed out that the plain language of the rule does not require the court

       to explain the relevant principles in any particular fashion. Id. ¶ 34. Instead, Rule 431(b)

       mandates a specific question and response process, wherein the court is required to ask each

       potential juror whether he or she understands and accepts each of the principles in the rule. Id.

       ¶ 33; People v. Thompson, 238 Ill. 2d 598, 607 (2010). Under the plain language of the rule, “a

       court complies with Rule 431(b) if it (1) instructs the prospective jurors on the four principles,

       (2) asks if the prospective jurors understand those principles, and (3) asks if the prospective

       jurors accept those principles.” Birge, 2021 IL 125644, ¶ 34. Thus, we reject defendant’s



                                                        18
       argument that the circuit court was required to recite the relevant principles separately to the

       prospective jurors as defendant suggests.

¶ 54           We further reject defendant’s contention that the prospective jurors’ responses to the

       circuit court’s inquiries evinced their confusion. In Birge, the court held that the prospective

       jurors expressed their understanding and acceptance of the principles through a show of hands.

       Id. ¶ 41. The Birge court instructed that this show of hands was more than adequate to convey

       the jurors’ acceptance and understanding, where, among other things, the principles comprising

       Rule 431(b) “are familiar to the average layperson and relatively easy to understand.” Id. ¶ 40.

       Here, we fail to see how a show of hands constitutes a stronger showing of juror understanding

       than the 12, separate, individual responses of “I accept” in the instant case. We are not inclined

       to believe, as defendant insinuates, that 12 jurors, in a row, failed to understand the four

       principles. If this were the case, it would certainly have been reasonable for at least one of the

       jurors, or the parties, to have alerted the court to the alleged confusion it had caused. Instead, it is

       far more likely that following the response of the first juror, the jurors that followed, as is often

       the case during voir dire, simply fell in line.

¶ 55           Like the circuit court in Birge, the court here neither omitted any of the four Rule 431(b)

       principles, nor failed to ask whether the prospective jurors understood and accepted the

       principles. The court did not inject unnecessary language into its recitation of the principles and

       did not ask general questions about whether these jurors were willing to follow the law. Simply

       put, this court complied with the plain language of the rule. Further, the record does not reflect

       that the jurors did not understand the Rule 431(b) principles. Therefore, defendant fails to

       establish plain error, where we find no clear and obvious error occurred regarding Rule 431(b).




                                                         19
¶ 56                        E. Ineffective Assistance/Failure to Sever UPWF Count

¶ 57          Lastly, defendant alleges trial counsel rendered ineffective assistance when he failed to

       move to sever the UPWF count from the other charges. Defendant asserts that the admission of

       his prior conviction, as necessary to prove the UPWF count, unfairly portrayed defendant as a

       bad person with the propensity to commit criminal acts. Defendant further argues that no

       legitimate trial strategy existed to justify counsel’s failure to move to sever the charges. The

       State contends counsel’s decision not to move for a severance constituted reasonable trial

       strategy.

¶ 58          To lodge a successful ineffective assistance of counsel claim, a criminal defendant must

       overcome the strong presumption that the challenged action or inaction was the product of sound

       trial strategy. People v. Evans, 186 Ill. 2d 83, 93 (1999). A defense decision not to seek a

       severance of charges is generally regarded as a matter of trial strategy. People v. Fields, 2017 IL

       App (1st) 110311-B, ¶ 24; People v. Poole, 2012 IL App (4th) 101017, ¶ 10; People v. Gapski,

       283 Ill. App. 3d 937, 942 (1996). One major disadvantage of severing two charges is that it gives

       the State two bites at the proverbial apple. Poole, 2012 IL App (4th) 101017, ¶ 10. That is, “[a]n

       evidentiary deficiency in the first case can perhaps be cured in the second.” Id. Thus, defense

       counsel may choose to pursue an all-or-nothing strategy and seek acquittal on all charges during

       a single proceeding. Fields, 2017 IL App (1st) 110311-B, ¶ 28. However, this court has recently

       held that counsel may be ineffective for failing to seek a severance where no strategic reason to

       adopt an all-or-nothing approach exists. People v. Howard, 2021 IL App (3d) 180441-U, ¶ 29.

¶ 59          We distinguish the instant case from this court’s recent decision in Howard. Our court, in

       Howard, rejected the argument that it was sound strategy to fail to seek a severance of the

       defendant’s prior felony conviction in an effort to expose the defendant to a single trial. Id. Our



                                                        20
       court based its holding on the fact that the defendant admitted to shooting the victim prior to

       trial. Id. Thus, the defendant “had no hope of being found not guilty of [UPWF],” where the

       question of defendant’s possession of a weapon was uncontested. Id.

¶ 60          Here, defendant’s possession of a weapon, constituting the basis of the UPWF charge,

       remained contested throughout the entirety of the proceedings. Defendant made no admissions to

       law enforcement prior to trial regarding his possession or usage of a firearm. In fact, the firearm

       defendant allegedly used was never found, and no physical evidence, such as defendant’s

       fingerprints, were located on the shell casings discovered at the scene. Instead, the entirety of the

       State’s case rested on the eyewitness testimony of Brown and Toles. For obvious reasons,

       defense counsel argued at trial that the eyewitnesses misidentified defendant. Under these

       circumstances, defense counsel could have reasonably believed the odds of obtaining an acquittal

       on all charges were greater in one proceeding, rather than two. That is, having two separate trials

       could have potentially given the State the opportunity to clean up discrepancies in the

       eyewitnesses’ testimony. The fact that counsel’s strategy ultimately proved unfruitful does not

       mean counsel performed unreasonably.

¶ 61          Furthermore, we would be remiss if we failed to note that defense counsel ensured this

       jury did not hear the specifics of defendant’s prior felony offense or that the offense was forceful

       in nature. For these reasons, we conclude that defendant did not receive ineffective assistance of

       counsel. Defendant’s convictions are affirmed.

¶ 62                                           III. CONCLUSION

¶ 63          The judgment of the circuit court of Peoria County is affirmed.

¶ 64          Affirmed.




                                                        21